DETAILED ACTION
Status of Claims:
Claims 1, 3, 7, 9-13, and 13 are pending.
Claims 1, 7, 9, 11, and 15 are amended.
Claims 2, 4-6, 8, and 14 are canceled.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 10:
	The claim refers to “the initial undiluted solution” there is insufficient antecedent basis for this limitation within the claim. 

Response to Arguments
Applicant's arguments filed 5/09/2022 have been fully considered but they are not persuasive. The applicant’s arguments directed to the 102 rejection under Carpenter are not persuasive. The applicant argues that carpenter “fails to disclose that lactic acid bacteria reduce odors from animal or poultry wastes”. Although the applicant is correct that Carpenter does not explicitly refer to odor reduction, odor reduction is a result of the process steps, not an additional method step. As carpenter teaches the same method as claimed odor reduction will obviously occur. The applicant argues that Carpenter does not teach spraying a lactic acid concentration of at least 10x106 cfu/gram. The applicant is correct that Carpenter does not disclose the concentration of lactic acid bacteria in the same embodiment as spraying the lactic acid bacteria medium. However, Carpenter teaches that the solution can be sprayed onto the waste material (see para. 0058) and lactic acid bacteria concentrations of at least 10x106 cfu/gram (108-109 CFU/g) (see para. 0081). It would therefore have been obvious to one skilled in the art to use a concentration known to be effective at treating waste when applying the medium by spraying. The use of a known technique (concentration of lactic acid bacteria) to improve similar method (spraying) in the same way is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, C.).  [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. (See In re Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.). 
The applicants arguments directed to Higa and Jackson are persuasive, as Higa and Jackson are silent as to the concentration of bacteria. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 7, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al (US 2014/0342437) with Higa (USPN 5,707,856, used as an evidentiary reference).

Regarding Claim 1:
	Carpenter teaches the process for treating animal and poultry wastes (animal waste) (see para. 0055) to reduce odors (reducing odors is the intended result, as the same medium as claimed is used the treatment will have reduce odors) comprising treating an amount of odor producing animal or poultry waste with a lactic acid bacteria 5medium (medium contains Lactobacillus) (see para. 0009), wherein the odors reduced are offensive odors of ammonia, mercaptan, and hydrogen sulfide (the same medium is being added to waste therefore the same treatment is occurring and the same odors will be reduced, additionally it is known that lactic acid bacteria reduces odors of ammonia, mercaptan, and hydrogen sulfide from animal waste, see Higa col. 2 lines 55-65,  col. 3 lines 39-41), the lactic acid bacteria are derived from plants (Lactobacillus organism are a type derived from plants, and used as the bacteria) (see para. 0018), the lactic acid bacteria medium is a liquid medium (aqueous solution) (see para. 0056), and the treating is by spraying with lactic acid bacteria medium containing a lactic acid bacteria (see 0058). Carpenter further teaches treating with a lactic acid bacteria concentration of at least at least 10x106 cfu/gram (108-109 CFU/g) (see para. 0081).
	Carpenter does not explicitly teach treating by spraying with a concentration of lactic acid bacteria of at least 10x106 cfu/gram. 
	It would therefore have been obvious to one skilled in the art to use a concentration of greater than 10x106 cfu/gram, as disclosed by Carpenter, in the spraying embodiment of Carpenter, as it is known to be effective at treating waste. One skilled in the art would have found it obvious to select a concentration range known to be effective in one treatment application, through routine experimentation, for treatment in another application. The use of a known technique (concentration of lactic acid bacteria) to improve similar method (spraying) in the same way is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, C.).  [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. (See In re Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.). 

Regarding Claim 3:
	Carpenter teaches the e process of claim 1 wherein the lactic acid bacteria are selected from the group consisting of Lactobacillus, Bifidobacterium, Enterococcus, Lactococcus, Pediococcus, and Leuconosto (see para. 0018).

Regarding Claim 7:
	Carpenter teaches the process of claim 1 wherein the liquid medium contains carbohydrates (inulin), salt (sodium chloride) and water (see para. 0076).

Regarding Claim 11:
	Carpenter teaches the process of claim 1 wherein the medium contains a lactic acid bacteria concentration of about 32x106 cfu/gram (between 108 and 109) (see para. 0081).

Regarding Claim 12:
	Carpenter teaches the process of claim 1 wherein the liquid medium is derived from adding water (made into a solution therefore water is added) (See para. 0058) to 5lactic acid bacteria contained in a dry medium selected from pellets, tablets and powders (from a powder) (see para. 0009).

Regarding Claim 13:
	Carpenter teaches the process of claim 7 wherein the carbohydrate are sugars (inulin, fructo-oligosaccharide, and glucooligosaccharides, sugar) (see para. 0043, 0052, 0076).
	Carpenter is silent as to the amount of sugar in the liquid medium (solution). However, absent a showing of criticality with respect to the amount of sugar used it would have been obvious to one skilled in the art to adjust the amount of sugar to provide adequate food for the fermentation process of the bacteria (carbohydrate are added for fermentation) (see para. 0043) and use 1.2% by weight sugar. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re
Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.).

Regarding Claim 15:
	Carpenter teaches the method of claim 1.
	Carpenter is silent as to the amount of sprayed medium in relation to the amount of waste material. Carpenter further teaches adding 200 grams of the medium to waste being treated (see para. 0082, 0083). Absent a showing of criticality in the amount of medium added it would have been obvious to one skilled in the art to adjust the amount of medium sprayed to treat the waste to the desired amount. Therefore it would have been obvious to one skilled in the art to spray an amount of lactic acid bacteria medium that is about 5% the amount of waste material. 

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable Carpenter et al (US 2014/0342437) as applied to claim 1 above, and further in view of Higa (USPN 5,707,856).

Regarding Claim 9:
	Carpenter teaches the process of claim 1.
	Carpenter is silent as to the amount and frequency of spraying.
	Higa teaches applying 300 to 1,000 g/m2 of the solution for deodorizing (see col. 5 lines 16-20) and applying the solution to animal waste every 5 days (twice in one week) (see col. 6 lines 40-47). Higa further teaches that the amount of solution used is dependent on the desired treatment (different quantities are used for different methods) (see col. 5 lines 1-24). It would have been obvious to one skilled in the art to adjust the amount of medium added to about 200 ml dependent on the amount of water in the solution and the desired effect, in order to reduce the odor in the waste (see Higa col. 6 lines 40-55). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re
Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.).
	Carpenter and Higa are analogous invention in the art of treatment of animal waste. It would have been obvious to one skilled in the art before the effective filing date of the invention to spray the medium in the quantity and frequency as disclosed by Higa in the method of Carpenter because it is known to reduce odor producing compound to undetectable levels (see Higa col. 6, table 3).

Regarding Claim 10:
	Carpenter teaches the process of claim 1.
	Carpenter is silent as to the frequency of spraying.
	Higa teaches treating animal waste with a lactic acid bacteria medium wherein spraying continues after initial odor disappears (spray is applied every 5 days, as there are multiple treatment steps some initial odor would be removed) (see col. 6 lines 40-47). Higa further teaches that the solution is diluted with water (no chlorine is disclosed as being in the water) (see col. 5 lines 16-20). As no initial water concentration is provided any dilution is considered to meet the 1:4 dilution limitation.
	Carpenter and Higa are analogous invention in the art of odor reduction from animal waste.	It would have been obvious to one skilled in the art before the effective filing date of the invention to continue spraying (spray on multiple days) as disclosed by Higa, in the method of Carpenter because spraying multiple times results in undetectable levels of odor producing compounds in the waste (see Higa col. 6 table 3) and treating the waste is the goal of Carpenter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        6/7/2022